Opinion by
Mr. Justice McCollum,
The question presented by the case stated must be determined by the construction of the will of Ruth Roberts under which Sarah Jane Lewis, a daughter of the testatrix, claims to have a title in fee simple to an undivided one third of the land described therein. The claim is based on the fourth item of the will in which the testatrix devised said land, subject to her husband’s life estate in it, to her daughters Susanna Ann, Mary Elizabeth and Sarah Jane “ during their lives, to be equally divided between them under the condition that they shall hold the same exclusively and free from all control of their husbands or any one of them; said property to descend and be inherited by said daughters’ children and their heirs forever.” What interest or estate in the land passed to or was vested in the daughters of the testatrix by her will? Was it anything more than a life estate ? We think not. The land was devised to the daughters for their use “ during their lives.” This view *365of the will is obviously in accord with the intention of the testatrix. It seems to be conceded by the appellants in their printed argument in their paper-book that but for the words “ and their heirs ” immediately following the words “ said daughters’ children ” the children would take as purchasers and the daughters would have a life estate. They contend, however, that “ ‘ children ’ and ‘ heirs ’ are used by testatrix in such close connection as to denote that she intended them as synonymous expressions and equivalent to each other, and that the word ‘ heirs5 being the technical word, is therefore the dominant and controlling expression and should govern in the conclusion.” They also contend that “ the natural and obvious meaning of the last sentence in item fourth makes the pronoun ‘their’ refer to ‘ daughters ’ and not to ‘ children,’ and therefore, it is ‘ daughters’ heirs ’ that is meant, and not ‘children’s heirs.’ ” It seems to us that this is a strained construction of the fourth item of the will and palpably opposed to the plain purpose of the testatrix in disposing of the property referred to therein. As she had already devised to her daughters in the preceding sentence of said item a life estate in the land, the natural and reasonable conclusion is that she intended by the next succeeding sentence of it to dispose of the remainder by devising it to her grandchildren and their heirs. In her designation of her grandchildren as her “ daughters’ children ” there is no room for an inference or conclusion that she intended thereby to give or secure to her daughters any other or greater estate than she had already devised to them. The word “heirs” as used in item four was not intended to affect in any degree the estate devised to the daughters in the preceding sentence of said item nor does it reasonably admit of a construction which converts their life estate into an estate in fee simple. It follows that it is not within the power of the plaintiffs to make to the defendant such title to the land in question as their contract called for.
It should be noted also that the life estate is devised to the daughters “under the condition that they shall hold the same exclusively and free from all control of their husbands or any of them.” What is the effect of this condition or provision in the fourth item of the will upon their title or interest in the land devised to them as aforesaid? Does it not create a separate use trust which prevents alienation of the estate during *366coverture ? The language employed is clearly sufficient to create such a trust, as plainly appears in the recent decisions on the subject. As supporting this view we cite MacConnell v. Lindsay, 131 Pa. 476, MacConnell v. Wright, 150 Pa. 275, Hays v. Leonard, 155 Pa. 474, and Keating v. McAdoo, 180 Pa. 5. In the case last cited the operative words were, “nor subject to the control of their respective husbands,” and they were held to be sufficient to create a separate use trust in personal property bequeathed to the daughters.
We find nothing in the will which conflicts with the intent of the testatrix as expressed in the fourth item of it.
Judgment affirmed.